DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
					Allowable Subject Matter

Claims 1-23 are allowed.

				 	 Reason for Allowance				Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed
-“an input coupler comprising: an input coupler input, a first coupler output, and a second coupler output; 
wherein the input coupler receives a first input signal at the input coupler input and splits the first input signal into a primary-mixer-input signal and a distortion-source-input signal; 
 a primary frequency mixer comprising: a primary mixer signal input that receives the primary-mixer-input signal from the first coupler output; 
a primary mixer local oscillator (LO) input that receives a primary-mixer-LO signal defining a first frequency; and 
a primary mixer output that outputs a primary-mixer-output signal, 
the primary-mixer-output signal comprising a first-order primary-mixer- output signal component and a higher-order primary-mixer-output signal component, 
wherein:  the primary frequency mixer generates the primary-mixer-output signal by heterodyning the primary-mixer-input signal with the primary-mixer-LO signal; and 

 a distortion-source frequency mixer comprising: a distortion-source mixer signal input that receives the distortion-source-mixer-input signal from the second coupler output; 
a distortion-source mixer LO input that receives a distortion- source-mixer-LO signal defining the first frequency; and 
a distortion-source mixer output that outputs a distortion-source-mixer-output signal, the distortion- source-mixer-output signal comprising a first-order distortion-source-mixer- output signal component and a higher-order distortion-source-mixer-output signal component,
 wherein: the distortion-source frequency mixer generates the distortion-source- mixer-output signal by heterodyning the distortion-source-mixer-input signal with the distortion-source-mixer-LO signal; 
 the distortion-source-mixer-output signal defines a second signal power ratio of the higher-order distortion-source-mixer-output signal component divided by the first-order distortion-source-mixer-output signal component; and 
 the second signal power ratio is greater than the first signal power ratio; and 
an output coupler comprising: a first coupler input that receives the primary- mixer-output signal from the primary mixer output; 
a second coupler input the receives the distortion-source-mixer-output signal from the distortion-source mixer output; and 
an output coupler output that outputs an output signal, the output signal comprising a first-order output signal component and a higher-order output signal component, 

the output coupler generates the output signal by combining the primary- mixer-output signal with the distortion-source-mixer-output signal; 
the output signal defines a third signal power ratio of the higher-order output signal component divided by the first-order output signal component; and 
the third signal power ratio is less than the first signal power ratio” as cited in claim 1.  
“a radio frequency (RF) input coupler comprising: an RF coupler input, a first RF output, and a second RF output; 
a primary frequency mixer comprising: 
a primary mixer signal input coupled to the first RF output; 
 a primary mixer local oscillator (LO) input; and 
 a primary mixer intermediate frequency (IF) output, wherein the primary frequency mixer is configured to output a first IF signal at the primary mixer IF output; 
a distortion-source frequency mixer comprising: 
a distortion-source mixer signal input coupled to the second RF output; 
 a distortion-source mixer LO input; and  a distortion-source mixer IF output, 
wherein the distortion-source frequency mixer is configured to output a second IF signal at the distortion- source frequency mixer such that intermodulation distortion in the second IF signal is substantially greater than intermodulation distortion in the first IF signal; and 
 an IF coupler comprising: a first IF input coupled to the primary mixer IF output; 
 a second IF input coupled to the distortion-source mixer IF output; and 
 an IF coupler output, wherein the IF coupler is configured to combine the first and second IF signals, thereby reducing intermodulation distortion at the IF coupler output as compared with 
The closest prior art on record Kim et al. US 20030109238 A1 fails to teach the feature of	-“an input coupler comprising: an input coupler input, a first coupler output, and a second coupler output; wherein the input coupler receives a first input signal at the input coupler input and splits the first input signal into a primary-mixer-input signal and a distortion-source-input signal;  a primary frequency mixer comprising: a primary mixer signal input that receives the primary-mixer-input signal from the first coupler output; a primary mixer local oscillator (LO) input that receives a primary-mixer-LO signal defining a first frequency; and a primary mixer output that outputs a primary-mixer-output signal, the primary-mixer-output signal comprising a first-order primary-mixer- output signal component and a higher-order primary-mixer-output signal component, wherein:  the primary frequency mixer generates the primary-mixer-output signal by heterodyning the primary-mixer-input signal with the primary-mixer-LO signal; and  the primary-mixer-output signal defines a first signal power ratio of the higher-order primary-mixer-output signal component divided by the first- order primary-mixer-output signal component;  a distortion-source frequency mixer comprising: a distortion-source mixer signal input that receives the distortion-source-mixer-input signal from the second coupler output; a distortion-source mixer LO input that receives a distortion- source-mixer-LO signal defining the first frequency; and a distortion-source mixer output that outputs a distortion-source-mixer-output signal, the distortion- source-mixer-output signal comprising a first-order distortion-source-mixer- output signal component and a higher-order distortion-source-mixer-output signal component, wherein: the distortion-source frequency mixer generates the distortion-source- 
-“a radio frequency (RF) input coupler comprising: an RF coupler input, a first RF output, and a second RF output; a primary frequency mixer comprising: a primary mixer signal input coupled to the first RF output;  a primary mixer local oscillator (LO) input; and  a primary mixer intermediate frequency (IF) output, wherein the primary frequency mixer is configured to output a first IF signal at the primary mixer IF output; a distortion-source frequency mixer comprising: a distortion-source mixer signal input coupled to the second RF output;  a distortion-source mixer LO input; and  a distortion-source mixer IF output, wherein the distortion-source frequency mixer is configured to output a second IF signal at the distortion- source frequency mixer such that intermodulation distortion in the second IF signal is substantially greater than intermodulation distortion in the first IF signal; and  an IF coupler comprising: a first IF input 
The other relevant prior art in the record fail to teach the above subject matter.			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion4Docket No.: A4476US (80011-0061) traffic buckets, a plurality of network quality mappings; using the plurality of network quality mappings as training instances to train a machine learner for generating network optimization policies; and causing the one or more network optimization policies generated by the machine learner to be propagated to one or more user devices to be implemented by the one or more user devices in making network requests to the web application” as cited in claims 1,8 and 15, respectively.The other relevant prior art in the record fail to teach the above subject matter.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”Conclusion
The other relevant prior art in the record fail to teach the above subject matter.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749.  The examiner can normally be reached on 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/ABDELTIF AJID/Examiner, Art Unit 2478   

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478